 1                                                                       JS-6
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
     JEFFREY BRYCE, individually, and          Case No. 2:18-cv-09019-JLS-DFM
10   on behalf of all others similarly
     situated,                                 HONORABLE JOSEPHINE L. STATON
11                    Plaintiff,
12          v.                                 ORDER APPROVING PAGA
                                               SETTLEMENT AND DISMISSING
13   THC-ORANGE COUNTY, INC., a                ACTION
     California corporation, KINDRED
14   HEALTHCARE OPERATING, INC., a
     Delaware corporation; THC-ORANGE
15   COUNTY, LLC, a California limited
     liability corporation; and DOES 1
16   through 100,
17                     Defendants.
18
19
20
21       STIPULATION OF SETTLEMENT AND REQUEST FOR DISMISSAL

22         Having read and considered the Stipulation to Approve PAGA Settlement and

23   Dismiss Action of the Parties (Stip., Doc. 27), and good cause appearing and having

24   found the PAGA Settlement to be fair, adequate and reasonable, the Court hereby

25   ORDERS:

26               1. The PAGA Settlement described herein, which settles and releases

27                 Plaintiff’s PAGA claim on an individual basis only, as set forth in the

28                 PAGA Settlement Agreement (Ex. A to Stip.), is hereby approved;
 1          2. Defendants shall make the payments described in the PAGA Settlement
 2             Agreement;
 3          3. Plaintiff’s Individual Claims are hereby dismissed with prejudice;
 4          4. The PAGA claims of putative class members are dismissed, without
 5             prejudice, except as to Plaintiff as set forth in the Stipulation and PAGA
 6             Settlement Agreement;
 7          5. The Court finds that the factors set forth in Diaz v. Trust Territory of the
 8             Pacific Islands, 876 F.2d 1401, 1408 (9th Cir. 1989) favor settlement of
 9             Plaintiff’s Individual Claims and dismissal of the class claims without
10             prejudice to the putative class and without the necessity of issuing class
11             notice;
12          6. The Class Claims are hereby dismissed without prejudice to the putative
13             class;
14          7. The Lawsuit is hereby dismissed in its entirety as to all Parties as set forth
15             herein;
16          8. All Parties shall bear their respective fees and costs except as expressly
17             provided in the settlement of Plaintiff’s Individual Claims; and
18          9. The PAGA Settlement Agreement shall be enforceable by the Court and
19             the Court shall retain exclusive and continuing equity jurisdiction of this
20             Lawsuit over all Parties and Aggrieved Employees to interpret and enforce
21             the terms, conditions and obligation of the Agreement.
22
23        IT IS SO ORDERED.
24
25   Dated: August 13, 2019
26                                         ___________________________________
                                           HONORABLE JOSEPHINE L. STATON
27
28

                                              2
